Citation Nr: 9918666	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1984 
until October 1987.  He had a second period of service, from 
July 1988 to April 1990, which was terminated under other 
than honorable conditions.  The character of the veteran's 
discharge from this period of service has been determined to 
preclude entitlement to VA benefits (based on this period of 
service).

This appeal arises to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
bilateral knee disorder and bilateral pes planus.  The 
veteran appeared and presented testimony at an August 1996 
hearing held at the RO.

In July 1997, the Board remanded this case.  In that remand, 
the Board pointed out that neither the statement of the case 
nor the hearing transcript reflected that the veteran was 
ever informed of the administrative decision noted above 
regarding the character of the veteran's discharge, or of his 
right to appeal that decision.  As per the Board's remand, 
the RO informed the veteran of that decision and his 
appellate rights by letter of September 1997.  The veteran 
has not initiated appellate action regarding this matter.  

The Board also notes that in February 1996, the RO denied the 
veteran's claim of service connection for a front tooth 
condition.  The veteran referred to that claim in his 
substantive appeal filed in May 1996, which suggests that he 
wishes to continue his pursuit of the matter.  However, the 
issue is not before the Board at this time.  Therefore, the 
RO should take the appropriate action with regard to that 
issue. 






FINDINGS OF FACT

1. The veteran's bilateral pes planus clearly and 
unmistakably existed prior to service.  

2.  The veteran's bilateral pes planus produced only a 
temporary flare-up of symptoms during service, the last of 
which occurred almost two years before his service discharge 
in October 1987.  

3.  The veteran was diagnosed to have chondromalacia of the 
left knee during his first period of service.  

4.  Examination conducted for VA purposes in August 1996, 
reflects the presence of left knee chondromalacia, among 
other disorders.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (1998). 

2.  Left knee chondromalacia was incurred during service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Bilateral Pes Planus

The Board finds that the veteran's claim for service 
connection for pes planus is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), in that the veteran has stated a 
plausible basis for awarding service connection for that 
disability.  The Board further finds that VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  In this regard, the Board observes that the veteran's 
service medical records have been associated with the claims 
file, and he has been examined in connection with this claim. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Furthermore, for purposes of adjudicating 
a claim of entitlement to service connection, claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, 
unless clear and unmistakable evidence demonstrates that the 
injury or disease in question existed prior thereto.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Nevertheless, 
if evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Akins v. Derwinski, 1 
Vet.App. 228, 232 (1991). Also, where there was merely a 
flare-up of the pre-existing condition, with no permanent 
increase, the presumption of aggravation is not applicable.  
See Hunt v. Derwinski, 1 Vet.App. 292, 296 (1991); see also 
Browder v. Brown, 5 Vet.App. 268, 271 (1993).

A review of the record in this case reflects that when the 
veteran was examined for purposes of his enlistment in 
January 1984, moderate bilateral pes planus was noted on the 
examination report.  It is obvious, therefore, that the 
veteran's bilateral pes planus clearly and unmistakable 
existed prior to his entrance into service.  Thereafter, 
during the veteran's first period of service from October 
1984 to October 1987, he was seen for complaints of arch pain 
in November 1984, and again in September and October 1985, 
for arch, foot and heel pain.  These complaints were 
primarily attributed to the veteran pes planus, and he was 
provided arch supports.  Thereafter, however, there are no 
further records of any complaints, and when examined in 
connection with his discharge from service in September 1987, 
nearly two years later, the veteran's feet were normal upon 
clinical evaluation.  This is consistent with the report of 
the examination conducted in connection with the veteran's 
entrance into his second period of service in June 1988.  At 
that time, the veteran pes planus was noted, but it was 
characterized as asymptomatic.  

Since the veteran's discharge from service in 1990, the 
record does not reflect any medical treatment for the 
veteran's pes planus.  When examined in connection with his 
claim in August 1996, the presence of bilateral pes planus 
was again noted, but at the same time, the veteran had a 
normal gait, a normal appearance, normal function, and no 
secondary skin or vascular changes.  The condition was 
described as stable.  

On the foregoing record, it is the Board's conclusion that 
the veteran's bilateral pes planus, which pre-existed 
service, was not aggravated by service.  In reaching this 
conclusion, it must be acknowledged that the veteran was seen 
for complaints of foot pain during service in 1984 and in 
1985.  But that just occurred on one occasion in 1984, and 
during the course of only two months in 1985.  After 1985, 
the veteran continued to serve another two years without 
evidence of any foot problems, and his feet were normal upon 
clinical examination shortly before he was discharged in 
October 1987.  

Similarly, the veteran's bilateral pes planus was considered 
to be asymptomatic when he was examined prior to his second 
enlistment, and when examined in connection with his current 
claim in 1996, the veteran's feet were normal, except for the 
pes planus.  As indicated above, the veteran had a normal 
gait, and normal function.  

Under these circumstances, it is the Board's conclusion that 
the veteran's bilateral pes planus did not undergo any 
permanent increase in severity during service.  To the 
contrary, the records clearly show that the veteran only 
experienced a flare-up of the condition in 1984 and 1985, 
with no record of any pertinent complaints thereafter.  Since 
a temporary flare-up does not constitute an increase in 
severity warranting a grant of service connection, a basis 
upon which to establish service connection for the veteran's 
bilateral pes planus, has not been presented in this case.  
See Hunt, supra.


Service Connection for a Left Knee Disability 

Like the claim concerning pes planus, the Board finds that 
the veteran's claim for service connection for a left knee 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the veteran has stated a plausible basis 
for awarding service connection for that disability.  The 
Board further finds that VA has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  In 
this regard, the Board observes that the veteran's service 
medical records have been associated with the claims file, 
and he has been examined in connection with this claim.  

A review of the evidence reflects that the veteran was first 
diagnosed to have chondromalacia of the left knee in 1985, 
during his first period of service.  Records dated in 1986, 
again reflect the presence of this disability.  Thereafter, 
the presence of chondromalacia effecting the left patella was 
also shown when the veteran underwent an arthroscopic 
procedure during his second period of service in 1990.  
Similarly, when examined for VA purposes in August 1996, it 
was noted that an MRI of the left knee revealed, among other 
things, evidence of chondromalacia.  On the foregoing record, 
it is the Board's conclusion that the veteran's left knee 
chondromalacia may be considered to have been incurred during 
service, and a basis upon which to grant service connection 
for that disability has been presented in this case.  





ORDER

Service connection for bilateral pes planus is denied.

Service connection for left knee chondromalacia is granted.  


REMAND

With respect to the veteran's claim for service connection 
for a right knee disorder, a review of the service medical 
records from the veteran's first period of service, reflects 
that he was diagnosed to have right knee chondromalacia at 
the same time it was diagnosed as effecting the left knee.  
When the veteran was examined in connection with his claim in 
August 1996, there was apparently some pain and clicking 
noted with respect to the right knee, but a specific 
diagnosis with respect to that knee was not entered.  In 
order to ensure that the veteran's claim is adequately 
developed, an examination of the veteran's right knee should 
be conducted to determine whether any right knee disability 
is present, and if so, whether it may be related to the right 
knee complaints noted in the veteran's service medical 
records.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The veteran should be contacted and asked to 
identify those places at which he has received 
treatment for his right knee since 1990.  After 
obtaining any appropriate authorization, the RO 
should attempt to obtain and associate with the 
claims file, copies of the treatment records from 
those sources the veteran identifies, and in 
particular, any  records of treatment provided at 
the West Haven, VA medical facility.  

2.  Next, the veteran should be afforded a VA 
examination to determine the nature and etiology of 
any right knee disability.  For each right knee 
disability diagnosed, the examiner should offer an 
opinion as to whether it is related to the findings 
made during the veteran's first active period of 
service.  If it is not medically feasible to make 
such determinations, the examiner should clearly 
state that on the written report.  All special 
studies and tests, which, in the opinion of the 
examiner, are reasonably necessary to complete the 
examination and prepare the medical opinions, 
should be accomplished, and the examiner is 
requested to indicate the clinical basis for any 
opinion provided.  The claims folder and a copy of 
this remand must be made available to the examiner 
for review in conjunction with the examination, and 
the examiner should acknowledge such review in the 
examination report. 

3.  After the foregoing actions have been 
accomplished, the RO should review the evidence of 
record, and then readjudicate its determination 
regarding the veteran's attempt to establish 
service connection for a right knee disability.  If 
this claim continues to be denied, the RO should 
furnish the veteran, and his representative, a 
supplemental statement of the case, which addresses 
all the evidence added to the record since the 
March 1998 supplemental statement of the case was 
issued.  They should then be given an opportunity 
to respond before the case is returned to the 
Board.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

